Citation Nr: 0944474	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-31 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
rating for service-connected L5-S1 status post fusion with 
degenerative changes, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for dermatome hypoesthesia of the right leg.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, R.M., and E.D.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1994 to July 2000. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of April 2005, October 2007 and August 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado. 

Procedural history 

In a September 2004 rating decision, the RO granted service 
connection for degenerative changes of the lumbar spine.  A 
40 percent disability rating was assigned effective May 4, 
2003.  The Veteran did not appeal this decision.  

In a February 2005 rating decision, the RO assigned a 
temporary total disability rating under 38 C.F.R. § 4.30 
based on convalescence due to back surgery.  A 100 percent 
disability rating was assigned effective May 4, 2003, the 
date of service connection for the Veteran's spine 
disability.  The same decision proposed to reduce the 
Veteran's assigned disability rating to 20 percent.  The 
Veteran was informed of the proposed reduction by letter 
dated February 24, 2005.  The rating reduction was 
implemented by the April 2005 rating decision on appeal, 
effective from July 1, 2005.  The Veteran filed a notice of 
disagreement in May 2005 and perfected his appeal with the 
timely submission of a VA Form 9 in September 2005.

In an October 2007 rating decision, the RO granted service 
connection for dermatome hypoesthesia of the right leg.  A 10 
percent disability rating was assigned.  The Veteran 
perfected an appeal of this decision with the timely 
submission of his substantive appeal (VA Form 9) in August 
2008. 

In May 2008, the Veteran filed a claim seeking entitlement to 
a TDIU.  His claim was denied by the RO in the above-
mentioned August 2008 rating decision.  He has perfected an 
appeal of this decision. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Chief Veterans Law Judge at the 
Denver, RO in August 2009.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

Remanded issue

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
was rated 40 percent disabling for less than five years when 
the RO reduced the rating to 20 percent.  

2.  At the time of the reduction in rating in 2005, the 
objective medical evidence did not demonstrate actual 
improvement in the severity of the Veteran's lumbar spine 
disability. 

3.  During the August 2009 hearing, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew his claim 
of entitlement to an initial disability rating in excess of 
10 percent for dermatome hypoesthesia of the right leg. 

CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's 
service-connected L5-S1 status post fusion with degenerative 
changes from 40 to 20 percent was not warranted by a 
preponderance of the evidence, and the requirements for 
restoration have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.344 (2009).

2.  The criteria for withdrawal of a substantive appeal have 
been met with respect to the issue of entitlement to an 
initial disability rating in excess of 10 percent for 
dermatome hypoesthesia of the right leg. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to restoration of a 40 percent 
rating for his service-connected lumbar spine disability.  He 
has withdrawn his claim of entitlement to an initial 
disability rating in excess of 10 percent for dermatome 
hypoesthesia of the right leg.  As discussed elsewhere in the 
decision, the issue of entitlement to a TDIU is being 
remanded for additional development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits. The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).


There are specific notice requirements found in 38 C.F.R. § 
3.105 (d) and (e) which are applicable to reductions of 
disability ratings and severance issues.  The Board believes 
that those specific notice requirements take precedence over 
the more general notice requirements found in the VCAA.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has referred to "the canon of interpretation that the 
more specific trumps the general." See Zimick v. West, 11 
Vet. App. 45, 51 (1998) ("a more specific statute will be 
given precedence over a more general one . . . .") [quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

In this case, VA sent the Veteran a February 2005 rating 
decision in which it proposed reduction of the rating 
assigned for his service-connected lumbar spine disability 
from 40 to 20 percent, and provided reasons therefore.  The 
RO also sent a notice letter in February 2005 which informed 
him of the proposal to reduce the rating assigned for his 
service-connected lumbar spine disability from 40 to 20 
percent.  The Veteran was informed of the type of information 
or evidence he could submit in response.  He was informed of 
his right to a personal hearing on this matter.  The February 
2005 letter also informed the Veteran that unless additional 
evidence is received within 60 days, his lumbar spine 
disability rating would be reduced to 20 percent on the first 
day of the third month following notice of the final 
decision. See 38 C.F.R. §§ 3.105, 3.114(b) (2009).

In any event, the Board notes that any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.  

I.  Entitlement to restoration of a 40 percent disability 
rating for a service-connected L5-S1 status post fusion with 
degenerative changes, currently evaluated as 20 percent 
disabling.

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2009).

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2009).

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
However, the Court has specified a different burden of proof 
with respect to ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the veteran's 60 percent rating, 
rather than whether the veteran was entitled to 
"reinstatement" of the 30 percent rating, the Board 
was required to establish, by a preponderance of 
evidence and in compliance with 38 C.F.R. § 3.344(a), 
that a rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. at 421; see also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995).

Analysis

In this case, the evidence of record does not indicate that 
the RO reduced the Veteran's disability rating based on an 
actual change in his service-connected lumbar spine 
disability.  Instead, the September 2004 and February 2005 
rating decisions suggest that the RO based the reduction on 
the differences between the former and current diagnostic 
codes for disabilities of the spine.  Additionally, the 
evidence of record does not indicate that the Veteran was 
afforded an examination to determine if any perceived change 
reflected an improvement in his ability to function under the 
ordinary conditions of life and work.  The medical evidence 
does not demonstrate that an improvement in the severity of 
the Veteran's lumbar spine disability occurred. 

As noted in the Introduction, the Veteran was granted service 
connection for a lumbar spine disability in a September 2004 
rating decision.  In assigning a disability rating, the RO 
noted that a 40 percent disability rating "is granted for 
severe limitation of motion of the lumbar spine" and that 
this was the "maximum evaluation for limited motion of the 
spine."  This is a correct recitation of the former ratings 
criteria: under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002), a 40 percent disability rating was the maximum 
available rating for limitation of motion of the lumbar 
spine.  While the RO referenced the current diagnostic code 
for lumbosacral strain (5237) on the last page of the 
decision, a discussion of how the current ratings criteria 
applied to the Veteran's lumbar spine disability was not 
included in September 2004 rating decision. 

When the RO proposed to reduce the Veteran's lumbar spine 
disability rating in February 2005, it stated that "a twenty 
percent evaluation would be warranted under the old schedule 
for moderate limitation range of motion.  Under the new 
schedule, a 20 percent evaluation" would be warranted based 
on limitation of motion.  No explanation was offered as to 
how the Veteran's disability had improved in the five months 
that elapsed since service connection was granted.  Instead, 
it appears that the RO applied the current schedular criteria 
to range of motion findings and then changed the 
classification of the Veteran's lumbar spine disability from 
"severe" to "moderate" under the former ratings criteria 
in an effort to have conformity between the current and 
former ratings criteria. 

The Board notes that when a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the Veteran applies unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so. See VAOGCPREC 7-2003.  If the 
former regulations were more favorable to the Veteran, then 
these should have continued to be applied. 

While cognizant that the Veteran submitted additional medical 
evidence after service connection was granted, these records 
document ongoing treatment for his back disability.  They do 
not constitute thorough examinations that review the entire 
history of the Veteran's disability and determine that an 
improvement has occurred and that the improvement reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Faust, supra.  As 
noted above, when any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions.  See 38 C.F.R. § 4.13 
(2009).  

The Board finds it significant that no additional evidentiary 
development was conducted by the RO from before service 
connection was granted until after the rating reduction went 
into effect.  The RO undertook no efforts to have a competent 
medical professional review the entire history of the 
Veteran's disability and ensure that any perceived change 
reflected an improvement in the Veteran's ability to function 
under the ordinary conditions of life and work. 

Regardless, the treatment records submitted by the Veteran do 
not demonstrate that an actual improvement in the severity of 
his lumbar spine disability had occurred.  For example, 
during the September 2003 VA examination, the Veteran 
displayed forward flexion of the thoracolumbar spine to 55 
degrees, extension to 15 degrees and 35 degrees of right and 
left lateral flexion for a combined range of motion of 140 
degrees.  The October 2004 private treatment record documents 
forward flexion to 65 degrees, extension of 5-10 degrees and 
lateral flexion of 15-20 degrees for a combined range of 
motion of 115 degrees.  While muscle spasms were not 
identified in the private treatment records submitted by the 
Veteran, both the September 2003 VA examination and the 
private treatment records indicate that the Veteran's lumbar 
spine disability resulted in chronic low back pain.

The evidence of record does not indicate that the Veteran's 
lumbar spine disability had improved.  In fact, as 
demonstrated above, the overall range of motion for the 
Veteran's thoracolumbar spine actually decreased following 
the September 2003 VA examination.  In light of the lack of 
any medical evidence demonstrating an improvement in the 
Veteran's lumbar spine disability, the benefit of the doubt 
must be given to the Veteran.  The preponderance of the 
evidence did not support the reduction in the Veteran's 
disability rating from 40 percent to 20 percent.  Therefore, 
entitlement to restoration of the previously assigned 
40 percent rating for the Veteran's lumbar spine disability 
is warranted.


II.  Entitlement to an initial disability rating in excess of 
10 percent for dermatome hypoesthesia of the right leg.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2009). 

During the August 2009 hearing, the Veteran specifically 
stated that he wished to withdraw his claim of entitlement to 
an increased disability rating for dermatome hypoesthesia of 
the right leg.  See the hearing transcript, page 3.  

The Veteran has withdrawn his appeal of this issue.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the issue of entitlement to an increased disability rating 
for  dermatome hypoesthesia of the right leg and it is 
therefore dismissed.





	(CONTINUED ON NEXT PAGE)


ORDER

Restoration of a 40 percent disability rating for the 
service-connected L5-S1 status post fusion with degenerative 
changes is granted, subject to the law and regulations 
governing the disbursement of VA monetary benefits.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for dermatome hypoesthesia of the right 
leg is dismissed.  


REMAND

The Veteran's TDIU claim should be readjudicated in light of 
the Board's restoration of a 40 percent disability rating for 
a service-connected lumbar spine disability.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development it deems to be appropriate, 
VBA should readjudicate the Veteran's 
claim of entitlement to TDIU.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


